DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2022 has been entered.
 
Election/Restrictions
Claim 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/6/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saadat et al(2004/0249367, hereinafter Saadat).
Claim 1 - Saadat teaches an endorectal probe device, see figure 1, for effecting radiation treatment of colorectal cancerous tissue in a rectum of a human or animal subject, the endorectal probe device comprising: 
an endorectal catheter probe -30- having an elongated body -36- with a distal probe end, at -32- and a proximal probe end, shown at -48-, which endorectal catheter probe, -30-, being arranged to be inserted with its proximal probe end within the rectum towards the colorectal cancerous tissue in the rectum; 
the elongated body -36- of the endorectal catheter probe -30- having at least one longitudinal catheter bore, -38- extending from the distal probe end -32- towards the proximal probe end, at -45-, the at least one longitudinal catheter bore -38- being arranged and capable of guiding an energy emitting source towards the colorectal cancerous tissue for delivering a certain preplanned amount of radiation energy at one or more pre-determined dwell positions near or at the colorectal cancerous tissue site; as well as 

Claim 2 - Saadat teaches the catheter probe -30- is movable in at least longitudinal direction within the endorectal tube -20-, see figures 1 and 2.
Claim 11 -  Saadat teaches at least the endorectal tube is made of a rigid material, either by material or locking mechanisms, see paragraph [0064].
	Claim 12 - figure 8A sets forth a straight configuration, see paragraph [0083].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 3, 5-7, 10, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saadat, as applied to claim 1 above, in view of Bradshaw et al(6,283,910, hereinafter Bradshaw).
Claim 3 - Saadat teaches a device as claimed but the proximal end of the catheter probe -30- is open to allow passage of effector tool -48- .  
	Bradshaw teaches a tool for delivering a radiation source -12- having a closed proximal end, see figure 3 labeled “sealed end radiotherapy channel…”.
	It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide catheter -12- taught by Bradshaw as an additional delivery tool to the system taught by Saadat to provide the ability to deliver radiation therapy through the tube -20- of Saadat.
Such a combination would produce predictable results of the system of Saadat including a catheter tool of Bradshaw to gain the advantage of being able to provide radiation therapy through the tube -20- but with a closed distal end to ensure that the radiation source will be leaked into the body and remain after the system is removed.
Claim 5 - Bradshaw teaches wherein an end face of the closed proximal probe end of the endorectal catheter probe consists of a convex surface, see figure 3, the sealed proximal end is convex.
Claims 6 and 18 - Bradshaw teaches the elongated body -12- of the endorectal catheter probe -12- comprises multiple longitudinal catheter bores, guide wire lumen and source wire lumen as shown in figure 3A.

Claim 10 - Bradshaw teaches wherein the proximal probe end is at least partly opaque to the radiation used for effecting the radiation treatment, see figure 3, “radio-opaque tip”.
Claim 13 - Saadat teaches a system as claimed but does not teach an after loader. 
Bradshaw teaches a tool delivery device -12- of delivering radiation wherein the radiation source -40- is delivered through the device -12- by after loader -15-.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide catheter -12- taught by Bradshaw as an additional delivery tool to the system taught by Saadat to provide the ability to deliver radiation therapy through the tube -20- of Saadat and the after loading device to protect the doctor and patient from over exposure to the radiation source as taught by Bradshaw.
Such a combination would produce predictable results of the system of Saadat including an after loader and a catheter tool of Bradshaw to gain the advantage of being able to provide radiation therapy through the tube -20- but with a closed distal end to ensure that the radiation source will be leaked into the body and remain after the system is removed and to protect the doctor and patient from over exposure to radiation by using delivery from the after loader.

16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Saadat and Bradshaw as applied to claim 3 above, and further in view of Weinberger(5,924,973).
Claim 16 - the combination teaches a device as claimed see claim 3 above however the end face is convex not flat and perpendicular to the longitudinal direction.  
	Weinberger teaches a radiation delivery tool with a flat, closed distal end oriented perpendicularly to the longitudinal axis, as shown in figures 1 and 17.
	It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use the catheter tool construction of Weinberger in place of that of Bradshaw to gain the advantage of unitary construction and not requiring  attaching of a plug as set forth in Bradshaw.  Such a combination would have predictable results of the tool -12- taught by Bradshaw having a unitary flat perpendicular closed proximal end as suggested by Weinberger.  Such a combination would have a high expectation of success because catheter tools having a unitary flat perpendicular proximal ends are old and well known as taught by Weinberger. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saadat in view of Bradshaw and further in view of Tokita(4,584,991).
Claim 3 - Saadat teaches a device as claimed but the catheter probe is not disclosed as being made transparent to visible light and radiation.
	Bradshaw teaches a tool for delivering a radiation source -12- having a closed proximal end, see figure 3 labeled “sealed end radiotherapy channel…”.

Such a combination would produce predictable results of the system of Saadat including a catheter tool of Bradshaw to gain the advantage of being able to provide radiation therapy through the tube -20- but with a closed distal end to ensure that the radiation source will be leaked into the body and remain after the system is removed.
	The catheter -12- of Bradshaw is not formed from the transparent material as claimed.  
Tokita teaches forming the delivery device of clear material, column 4 lines 5-10.
 It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to make the catheter -12- as taught by Bradshaw with transparent material to gain the advantage allowing the position of the radiation source within the catheter to be readily ascertained as set forth in Tokita.

Allowable Subject Matter
Claims 4, 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Applicant’s arguments, see arguments filed 1/6/2022, with respect to the rejection(s) of claim(s) 1-13, 16 and 17 and  under Tokita and Tokita in view of Shukla have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Saadat, Bradshaw, Weinberger.  Tokita has been included to teach a clear material used for the catheter to allow for locating the radiation source visually.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791